DETAILED ACTION
1.	This is an allowance of application 16615740.

2.	Claim 1 is allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lynn Cargill on 2/4/2021.

The application has been amended as follows: to remove a relative term.
 Claim 1 now reads:
A marine vessel having a hull with a transom, comprising: said marine vessel being adapted for stacking one on top of another for efficient transporting, including a retractable pilot house capable of being retracted down into the hull such that stacking one on top of another is possible; a retractable diffuser gate hingeably mounted to the transom of the marine vessel; an angled hull for radar detection, said hull having a v-hull configuration in the fore of the vessel and a catamaran configuration with sponsons at the aft portion of the hull; a bolt-on configuration of 3-sided pocket tunnel drive within said aft portion of the hull for replacement. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments were persuasive. The combination or prior art does not read on the claim as obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617